Citation Nr: 0408113	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  99-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an increased rating for a respiratory 
disorder classified as "bronchiectasis; residuals of a 
pulmonary abscess; tuberculosis, pulmonary, chronic, minimal, 
inactive; chronic pleurisy fibrosis, and pulmonary 
fibrosis," rated as 10 percent disabling from May 10, 1995 
to March 10, 1997.

2.  Entitlement to an increased rating for a respiratory 
disorder classified as "bronchiectasis; residuals of a 
pulmonary abscess; tuberculosis, pulmonary, chronic, minimal, 
inactive; chronic pleurisy fibrosis, and pulmonary 
fibrosis," rated as 30 percent disabling on and after March 
11, 1997.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to July 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted an increased rating from 
noncompensably (zero percent) disabling to 10 percent 
disabling for the veteran's respiratory disorder, effective 
March 11, 1997.  The veteran filed a timely appeal to this 
determination, seeking a higher disability rating.

The Board notes that in August 2003, following the receipt of 
additional medical evidence, the RO issued a rating decision 
which increased the disability evaluation for the veteran's 
service-connected respiratory disorder from 10 percent to 30 
percent disabling, effective from March 11, 1997.  The RO 
also granted an earlier effective date of May 10, 1995 for 
the grant of the 10 percent rating.  The Board notes that in 
a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that he was only seeking a 
10 percent rating for his respiratory disorder prior to March 
11, 1997, or only seeking a 30 percent rating thereafter.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2003).  On the contrary, in a statement 
received by VA in August 2003, the veteran indicated that he 
wished to continue his appeal.  Therefore, the issue of an 
increased rating for the veteran's respiratory disorder 
remains in appellate status.

The veteran testified at a Travel Board hearing at the RO in 
May 1999 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In November 1999, the Board remanded this case to the RO for 
additional evidentiary development and adjudication.  The RO 
subsequently reviewed the case again in June 2002 and 
November 2002 and continued its prior denial of the veteran's 
claim for an increased rating.  The case was then returned to 
the Board for further review on appeal.

In April 2003, the Board again remanded this case to the RO 
for additional evidentiary development and adjudication, 
which has since been accomplished.  The veteran's case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  From May 10, 1995 to March 10, 1997, the veteran had mild 
bronchiectasis with paroxysmal cough, mostly morning purulent 
expectoration, and acute infection, and the results of 
pulmonary function testing met the criteria for no more than 
a 10 percent rating.

3.  On and after March 11, 1997, the evidence shows 
consistent complaints by the veteran of daily productive 
cough with sputum, at times described as purulent, as well as 
frequent treatment with antibiotic medications.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's respiratory disorder from May 10, 
1995 to March 10, 1997 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.97, Diagnostic Code 6845 
(2003); Diagnostic Code 6601 (as in effect both prior to and 
on and after October 7, 1996).

2.  The schedular criteria for an evaluation in excess of 30 
percent for the veteran's respiratory disorder on and after 
March 11, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.97, Diagnostic Code 6845 (2003); 
Diagnostic Code 6601 (as in effect both prior to and on and 
after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the appellant's increased rating claim was filed in June 
1997, prior to the November 2000 effective date of the VCAA, 
and remains pending.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his 
increased rating claim, as well as notice of the specific 
legal criteria necessary to substantiate this claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in March 1998, in the statement of the 
case (SOC) issued in December 1998, at the time of a hearing 
before the undersigned Veterans Law Judge at the RO in May 
1999, at the time of Board remands in November 1999 and April 
2003, in the supplemental statements of the case (SSOCs) 
issued in June 2002, November 2002, July 2003 and August 
2003, and in correspondence to the appellant have provided 
him with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim. 

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in March 2002, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claim, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, extensive 
post-service private and VA inpatient and outpatient 
treatment notes, discharge summaries, and examination 
reports, including multiple x-rays and pulmonary function 
testing reports, the transcript of a hearing held before the 
undersigned Veterans Law Judge at the RO in May 1999, and 
several personal statements made by the veteran in support of 
his claim.  The RO has obtained all pertinent records 
available regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  Additionally, the veteran does not allege, nor 
does the record reflect, that there exists outstanding 
evidence relevant to the issue on appeal.  As such, the Board 
finds the VA's duty to assist in this case has been met.  
Taking these factors into consideration, there is no 
prejudice to the appellant in proceeding to consider his 
claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In light of the foregoing, the Board finds 
that under the circumstances of this case, VA has made 
reasonable efforts to assist the appellant in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, a substantially 
complete claim for an increased rating was received on June 
18, 1997.  Thereafter, in a rating decision dated in March 
1998, the appellant's claim was adjudicated.  Only after that 
rating action was promulgated did the AOJ, in May 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his increased rating 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to these claims, 
as explained above.  VA believes that the Pelegrini decision 
is incorrect as it applies to cases where, as here, the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App at 421.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Pelegrini, 17 Vet. App at 422.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in January 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated, 
and SSOCs were provided to the appellant in June 2002, 
November 2002, July 2003 and August 2003.  The RO also issued 
an additional rating decision in this case in August 2003, 
after the VCAA notice was provided.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA and provided lengthy testimony showing why 
he believes he is entitled to an increased rating for his 
service-connected respiratory disorder.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A review of the veteran's claims file reveals that, 
historically, service connection for tuberculosis was granted 
by a rating decision dated in December 1942, at which time a 
100 percent rating was assigned, effective July 20, 1942.  
The disability at that time was termed "tuberculosis, 
pulmonary, chronic, active, moderately advanced."  In a 
rating decision dated in November 1944, following the receipt 
of a additional medical evidence, it was determined that the 
veteran's tuberculosis had become inactive as of July 29, 
1944.  Therefore, the RO proposed to reduce the veteran's 
disability rating as follows:  a 100 percent rating from July 
20, 1942 to January 28, 1945, followed by a 50 percent rating 
from January 29, 1945 to July 28, 1949, followed by a 30 
percent disability rating from July 29, 1949 to July 28, 
1954, followed by a noncompensable (zero percent) disability 
rating from July 29, 1954 and after.  Based on the medical 
evidence, the veteran's disability was re-classified at that 
time as "bronchiectasis, left lower lobe, residuals of 
pulmonary abscess, tuberculosis, pulmonary, chronic, 
moderately advanced, inactive."  The Board observes that the 
veteran's disability has been classified as such ever since 
that time.  In a rating decision dated in August 1945, the RO 
effectuated the reductions in rating proposed in the November 
1944 rating decision.  The noncompensable rating was in 
effect for several decades thereafter.

In June 1997, the veteran filed a claim for an increased 
rating for his "service-connected lung condition."  In 
March 1998, following a VA pulmonary examination and the 
receipt of additional medical evidence, the RO issued a 
rating decision increasing the disability rating for the 
veteran's respiratory disorder from noncompensably (zero 
percent) to 10 percent disabling, effective from March 11, 
1997.  

In November 1999, and again in April 2003, the veteran's 
claim was remanded to the RO with instructions that the 
veteran be scheduled for a VA respiratory examination, to 
include full pulmonary function testing, which was 
accomplished in May 2003.

Following the receipt of additional medical evidence, 
including the VA examination report, in August 2003 the RO 
issued a rating decision increasing the disability rating for 
the veteran's respiratory disorder from 10 percent to 30 
percent disabling, effective from March 11, 1997.  The RO 
also determined that an earlier effective date of May 10, 
1995 was warranted for the assignment of a 10 percent rating 
for this disability, the date of a VA progress note showing 
recent treatment for cough and sputum production.  The RO 
accepted this medical record as an informal claim for an 
increased rating, and assigned the effective date for the 10 
percent rating accordingly.  

In addition, the RO noted that while the veteran's disability 
had been rated under the rating criteria for chronic pleural 
effusion or fibrosis (DC 6845), further review of the 
evidence revealed that the veteran's disability was more 
appropriately evaluated under the criteria for 
bronchiectasis, as his symptoms more closely approximated the 
symptoms described for that disability, i.e., a productive 
cough with sputum production.  Thus, the rating code for the 
veteran's disability was changed to DC 6601.  

I.  Entitlement to a rating in excess of 10 percent 
from May 10, 1995 to March 10, 1997

Evidence relevant to the severity of the veteran's 
respiratory disorder from May 10, 1995 to March 10, 1997 
includes VA outpatient treatment notes dated from May 1995 to 
March 1997.  In May 1995, the veteran requested transfer of 
care to VA from his private physician.  He reportedly had a 
history of questionable tuberculosis and bronchiectasis, and 
had been treated approximately three weeks earlier for a 
questionable lung infection.  He complained of continuing 
discomfort.

At the time of examination, the veteran reported a history of 
pulmonary tuberculosis in 1941, left upper lobe.  He then had 
therapeutic pneumothorax and was treated with sulfa drugs.  
He was being followed for a diagnosis of bronchiectasis.  He 
reported experiencing a respiratory tract infection about 
once per year.  He also reported having recently been treated 
for a cough and sputum with sweats, following which his 
symptoms had resolved.  Physical examination was 
unremarkable.  However, chest x-rays revealed a volume loss 
in the left pleural cavity, with no change compared to films 
from 1985 and 1992.  The Board notes that these x-rays also 
showed calcific changes of the posterolateral pleura on the 
left and apical thickening.  The examiner rendered a 
diagnosis of a history of pulmonary tuberculosis, no evidence 
of active disease.

At the time of a follow-up examination in July 1995, the 
veteran reported that he was currently raising sputum in the 
morning, which was sometimes clear and sometimes yellowish 
but never bloody.   He stated that he did not have any fever 
or chills, and that while he had had night sweats with the 
initial presentation of tuberculosis in service, he not had 
any since.  He reported some intermittent left-sided aching.  
Following an examination, the examiner rendered a diagnosis 
of a history of pulmonary tuberculosis, no constitutional 
symptoms, no changes in cough or sputum production, no 
hemoptysis, chest x-ray done in My 1995 read as significant 
for volume loss and apical post-pleural changes on left.  No 
constitutional or history indicative of active disease.  
Chest x-rays stable.  The Board notes that the actual report 
of chest x-rays taken in July 1995 indicated no interval 
change since May 1995.

The veteran was again seen in February 1996, at which time 
the veteran complained of becoming occasional short-winded. 
He stated that he regularly produced phlegm, but did not have 
any fever, chills or night sweats.  Examination was 
remarkable only for coarse crackles at the left base.  The 
examiner rendered a diagnosis of a history of pulmonary 
tuberculosis, with nothing on history or examination to 
suggest active disease.  The examiner diagnosed 
bronchiectasis with injection which had not been a problem 
with respect to the injection.  Chest x-rays were scheduled.  
The Board notes that VA chest x-rays taken in February 1996 
again noted volume loss in the left hemithorax, with abundant 
pleural thickening of the left apex and abundant pleural 
calcification on the left.  These findings were interpreted 
to be most consistent with old granulomatous disease.

At the time of a follow-up consultation in March 1997, the 
veteran was noted to be status post pneumothorax with no 
active disease.  The examiner noted that chest x-rays had 
revealed no changes since 1985.  The veteran complained of 
bringing up thick yellow phlegm for the past 3 weeks with 
occasional wheezing.  He stated that he brought up mucoid 
phlegm almost daily.  He also complained of upper respiratory 
infection symptoms with a blocked nose and ears.  He reported 
no fevers, and stated that he walked 2 miles per day.  X-rays 
were reviewed and found to be unchanged since July 1995.  The 
examiner assessed old tuberculosis, currently inactive, and 
bronchiectasis, post-tuberculosis with recurrent acute 
bronchitic episodes.

In April 1997, the veteran underwent pulmonary function 
testing (PFT).  While this test was conducted subsequent to 
the rating period at issue (i.e., May 10, 1995 to March 10, 
1997), the Board finds that the proximity in time of this 
test to the end of the period in question renders it relevant 
to the severity of the veteran's respiratory disease during 
that time.  At the time of the PFT, only pre-bronchodilation 
numbers were recorded.  The veteran's forced expiratory 
volume in one minute (FEV-1) level was measured at 103 
percent of predicted.  The ratio of the FEV-1 to forced vital 
capacity (FVC) (FEV-1/FVC) was 129 percent of predicted.  The 
veteran's Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)) was at 67 percent of 
predicted.

The veteran's respiratory disorder was originally rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6845, pursuant to which the severity of 
chronic pleural effusion or fibrosis is evaluated.  However, 
once an earlier effective date of May 10, 1995 was granted 
for the veteran's 10 percent rating, the rating code for the 
veteran's disability was changed to 38 C.F.R. § 4.97, DC 
6601, pursuant to which the severity of bronchiectasis is 
evaluated, since DC 6845 did not exist in May 1995.  Under 
the version of this code in effect in May 1995, a 10 percent 
rating was warranted for mild bronchiectasis, with paroxysmal 
cough, mostly night and morning purulent expectoration.  A 30 
percent rating was warranted for moderate bronchiectasis, 
with persistent paroxysmal cough at intervals throughout the 
day, abundant purulent and fetid expectoration, and slight, 
if any, emphysema or loss of weight.  A 60 percent rating was 
warranted for severe bronchiectasis with considerable 
emphysema, impairment in general health manifested by a loss 
of weight, anemia, or occasional pulmonary hemorrhages, 
occasional exacerbations of a few days' duration, with fever, 
etc. to be expected, demonstrated by lipiodol injection and 
layer sputum test.  Finally, a 100 percent rating was 
warranted for pronounced bronchiectasis, with symptoms in 
aggravated form, marked emphysema, dyspnea at rest or on 
slight exertion, cyanosis, marked loss of weight or other 
evidence of severe impairment of general health.

Following a review of the evidence, the Board finds that the 
veteran's respiratory disorder met the criteria for a 10 
percent rating from May 10, 1995 to March 10, 1997 under the 
former criteria of DC 6601.  The evidence shows that the 
veteran's bronchiectasis was no more than mild, and indeed on 
most occasions was found to have no active disease.  He 
complained of mostly morning cough and sputum production.  
These findings most closely correspond to the criteria for a 
10 percent rating under the former version of DC 6601.  
However, a higher 30 percent rating under this code is not 
warranted from May 10, 1995 to March 10, 1997, since there is 
no evidence of persistent paroxysmal cough at intervals 
throughout the day with abundant expectoration.  On the 
contrary, in July 1995 the veteran stated that sputum 
production was in the morning, and in March 1997 he 
complained of brining up phlegm "almost daily," thus 
indicating that this problem did not occur every day, much 
less several times per day.

On October 7, 1996, the criteria for rating diseases of the 
respiratory system were changed significantly.  In 
particular, the criteria for DC 6601, pursuant to which the 
severity of bronchiectasis is evaluated, were revised.  Under 
the version of this code in effect on and after October 7, 
1996, a 10 percent rating is warranted for bronchiectasis 
with intermittent productive cough with acute infection 
requiring a course of antibiotics at least twice per year.  A 
30 percent rating is warranted for bronchiectasis with 
incapacitating episodes of infection of 2 to 4 weeks total 
duration per year; or daily productive cough with sputum that 
is at times purulent or blood-tinged and that requires 
prolonged (lasting 4 to 6 weeks) antibiotic usage more than 
twice per year.  A 60 percent rating is warranted for 
bronchiectasis with incapacitating episodes of infection of 4 
to 6 weeks total duration per year; or near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
usage almost constantly.  Finally, a 100 percent rating is 
warranted for bronchiectasis with incapacitating episodes of 
infection of at least 6 weeks total duration per year.

The Board again finds that, under the present criteria of DC 
6601, the veteran's disability met the criteria for a 10 
percent rating, and no more, based on the evidence.  The 
Board finds that the evidence shows an intermittent 
productive cough, as evidence by the veteran's assertion that 
he brought up phlegm "almost daily."  Furthermore, in May 
1995 the veteran reported experiencing a respiratory tract 
infection about once per year, and in March 1997 the examiner 
observed that the veteran had suffered from "recurrent acute 
bronchitic episodes," as contemplated by a 10 percent 
rating.  However, the Board finds that that the evidence does 
not indicate that the veteran's disability met the criteria 
for a 30 percent rating under this code.  While the veteran 
complained of an almost daily productive cough with sputum, 
there is no evidence that it was purulent or blood-tinged.  
On the contrary, examiners noted that it was not bloody.  In 
any case, the evidence does not show that this cough required 
prolonged antibiotic use more than twice per year during the 
time period at issue.  Thus, an increased rating under the 
revised version of DC 6601 is not warranted.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes 
from May 10, 1995 to March 10, 1997.  In this regard, the 
Board observes that among the changes made to the criteria 
for rating diseases of the respiratory system on October 7, 
1996, was the addition of DC 6845, pursuant to which the 
severity of chronic pleural effusion or fibrosis is now 
evaluated.  Under this code, which follows a general rating 
formula for restrictive lung diseases, a 10 percent rating is 
warranted when the forced expiratory volume in one second 
(FEV-1) is 71 to 80 percent of predicted; or the ratio of the 
FEV-1 to forced vital capacity (FVC) is 71 to 80 percent of 
predicted; or the diffusion capacity of carbon monoxide, 
using the single breath method (DLCO)(SB) is 66 to 80 percent 
of predicted.  A 30 percent evaluation is granted for a 
disability showing FEV-1 of 56 to 70 percent predicted; or 
FEV-1/FVC of 56 to 70 percent; or DLCO(SB) 56 to 65 percent 
predicted.  A 60 percent disability rating is warranted for a 
disability showing FEV-1 of 40 to 55 percent predicted; or 
FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 40 to 55 
percent predicted; or maximum oxygen consumption of 15 to 20 
milliliters/kilogram/minute (ml/kg/min) (with 
cardiorespiratory limit).  Finally, a 100 percent evaluation 
is warranted for a disability showing FEV-1 less that 40 
percent of predicted value; or the ratio of FEV-1/FVC less 
than 40 percent; or DLCO(SB) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  

Initially, in reviewing the evidence the Board observes that 
a review of the various results of pulmonary function testing 
reveals that in some instances, only the results of pre-
bronchodilator therapy testing were reported.  DC 6845 is not 
explicit as to whether pulmonary function test results before 
or after bronchodilator therapy are the bases of the rating.  
However, the supplementary information published with 
promulgation of the current rating criteria, in effect at all 
times relevant to this appeal, reveals that post-
bronchodilator findings are the standard in pulmonary 
assessment.  61 Fed. Reg. 46723 (1996).   See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function 
after bronchodilation).  In any case, the Board observes 
that, in this case, the veteran will not been prejudiced by 
VA's consideration of pre-bronchodilator therapy results in 
evaluating his claim, since post-bronchodilator therapy 
results would be, at worst, of the same severity as, or, more 
likely, less severe than, the results obtained prior to 
bronchodilator therapy.  Id.  ("The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary 
functioning after optimum therapy.  The results of such tests 
reflect the best possible functioning of an individual...").  
See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) (a 
veteran is not prejudiced when the RO accords the claimant 
greater consideration than his claim in fact warrants under 
the circumstances.).  

Following a review of the evidence, the Board finds that the 
veteran's respiratory disorder again met the criteria for a 
10 percent rating under DC 6845 from May 10, 1995 to March 
10, 1997.  The only PFT results of record for that period are 
the results recorded in April 1997, just after the period in 
question.  A review of these results shows that the FEV-1 
level, at 103 percent of predicted, and his FEV-1/FVC ratio, 
at 129 percent of predicted, are both well in excess of that 
required for a 10 percent rating under DC 6845.  However, the 
veteran's DLCO(SB) results, at 67 percent of predicted, meet 
the criteria for a 10 percent rating under DC 6845.  However, 
as none of these numbers approximates the readings required 
for the assignment of a higher 30 percent rating under DC 
6845, an increased rating for the time period in question is 
not supported by the evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's respiratory disorder from 
May 10, 1995 to March 10, 1997.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

II.  Entitlement to a rating in excess of 30 percent 
on and after March 11, 1997

Evidence relevant to the severity of the veteran's 
respiratory disorder on and after March 11, 1997 includes the 
results of PFT conducted in April 1997, which, as noted 
above, showed the FEV-1 level at 103 percent of predicted, 
the FEV-1/FVC ratio at 129 percent of predicted, and the 
DLCO(SB) at 67 percent of predicted.

Also relevant is a treatment record from David H. Bushell, 
M.D. dated in June 1997.  At that time, the veteran 
complained of a cough, yellow sputum, and shortness of 
breath.  Diagnoses following examination included old 
tuberculosis and increased cough due to intermittent 
bronchitis.  He stated that further treatment was not 
warranted at that time.

A VA outpatient treatment note dated in September 1997 shows 
complaints of chronic yellow phlegm production with cough in 
the mornings.  He stated that he walked 2 miles per day, and 
denied any heavy wheezing.  Following a review of the PFT 
results from April 1997, recorded above, the examiner 
rendered diagnoses of bronchiectasis, some restrictive lung 
disease possibly secondary to tuberculosis, and  medical non-
compliance.  

In May 1999, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  At that time, 
he complained of a daily cough with constant production of 
yellowish and greenish sputum.  He described the sputum as 
thick and heavy, and stated that he sometimes awoke at night 
needing to clear his throat and expectorate.  He also 
reported that he wheezed and became winded easily.

In April 2000, the veteran underwent PFT by Dr. Bushell.  At 
that time, post-bronchodilation results were as follows:  the 
veteran's FEV-1 level was measured at 74 percent of 
predicted; the veteran's FEV-1/FVC ratio was measured at 130 
percent of predicted; and the veteran's DLCO(SB) was measured 
at 62 percent of predicted.  These results were interpreted 
to show mildly restricted diffusion and mild restriction, 
unchanged with bronchodilator.  The examiner noted that 
compared with June 1998, the veteran's diffusion was worse 
but spirometry volumes were unchanged.

In April 2000, the veteran underwent a VA respiratory 
examination.  At that time, he stated that he had not had any 
respiratory infections in the previous year.  He reported a 
productive cough which brought up yellow-green sputum, 
perhaps one tablespoon per day.  On examination he had no 
cough, no dyspnea and no anorexia.  He did show dyspnea on 
exertion consisting of ascending one flight of stairs.  He 
stated that he rode an exercise bicycle for one mile every 
day.  The examiner stated that VA chest x-rays in 1998 showed 
left-sided volume loss, left apical pleural thickening, and 
left calcified pleural plaques, unchanged.  Following an 
examination, the examiner rendered diagnoses of status post 
pulmonary tuberculosis treated by pneumothorax, recurrent.  
Pneumothoaxes for seven months; status post T&A with a 
pulmonary abscess in the left upper lobe; and bronchiectasis 
of the left lower lobe.

In July 2000, the veteran again underwent PFT by Dr. Bushell.  
At that time, post-bronchodilation results were as follows:  
the veteran's FEV-1 level was measured at 67 percent of 
predicted; the veteran's FEV-1/FVC ratio was measured at 132 
percent of predicted; and the veteran's DLCO(SB) was measured 
at 64 percent of predicted.  These results were interpreted 
to show moderate restriction and mildly reduced diffusion.  
The examiner stated that the veteran's restriction was worse 
compared with the June 1999 results.

When PFT was again conducted by Dr. Bushell in April 2002, 
the results were as follows:  the veteran's FEV-1 level was 
measured at 71 percent of predicted; the veteran's FEV-1/FVC 
ratio was measured at 133 percent of predicted.  The DLCO(SB) 
measurements were deemed invalid, and repeat testing of the 
veteran's DLCO(SB) was recommended.  These results were 
interpreted to show minimal pulmonary restriction.

The veteran underwent the recommended repeat PFT in May 2002.  
At that time, the veteran's DLCO(SB) was measured at 75 
percent of predicted.  It does not appear that the veteran's 
FEV-1 and FEV-1/FVC percentages were measured.  These results 
were interpreted to show normal diffusion and normal lung 
volumes.

In May 2003, the veteran underwent another VA respiratory 
examination.  At that time, the examiner noted that she had 
reviewed the veteran's claims file.  She set forth the 
veteran's medical history, including his history of 
tuberculosis in service, treatment by pneumothorax, and left 
lower lobe bronchiectasis.  He reportedly suffered from 
recurrent respiratory infections since that time, and 
currently had chronic sputum production, especially in the 
mornings.  He also reported some chronic pain in the left 
upper chest wall.  

On further questioning, the veteran reported that he produced 
sputum every morning which was thick and white.  He also had 
a chronic cough in the morning, but no hemoptysis.  He stated 
that he often in the winter he remained in bed due to 
increased cough, but he denied any fevers, chills or chest 
pains.  He stated that he had been given antibiotics in the 
past year by his private doctor but did not recall how often 
he had had antibiotics in the previous year or the number of 
episodes of bronchitis he had had the prior winter which 
required the use of medications.  He did not currently take 
any medication and refused to continue with his inhalers.  He 
did not use oxygen, and there was no evidence of weight loss.  
The examiner also set forth the results of PFT conducted in 
April 1997 and chest x-rays taken in 2001 and May 2002.  She 
also noted that the veteran was being sent for PFT on the day 
of examination, which would be sent to the RO once officially 
interpreted.  The examiner rendered a diagnosis as follows:  
Pulmonary tuberculosis that resulted in therapeutic 
pneumothorax.  As a result of the pulmonary tuberculosis, the 
veteran developed bronchiectasis with chronic pulmonary 
changes on x-ray.  He currently has restrictive lung disease 
as a result of chronic post-inflammatory changes.  Pulmonary 
tuberculosis is inactive at this time.

The Board observes that the PFT conducted in May 2003 showed 
the following findings:  the veteran's FEV-1 level was 
measured at 78 percent of predicted, and the veteran's FEV-
1/FVC ratio was measured at 130 percent of predicted.  It 
does not appear that the veteran's DLCO(SB) was measured.  
These results were interpreted to show a restrictive 
ventilatory defect with a suggestion of superimposed airflow 
obstruction.  

On an after March 11, 1997, the veteran's respiratory 
disorder has been evaluated as 30 percent disabling.  The 
Board notes that the veteran's disorder was originally rated 
under DC 6845 on and after March 11, 1997.  The criteria set 
forth under this code, as noted above, state that a 10 
percent rating is warranted when the forced expiratory volume 
in one second (FEV-1) is 71 to 80 percent of predicted; or 
the ratio of the FEV-1 to forced vital capacity (FVC) is 71 
to 80 percent of predicted; or the diffusion capacity of 
carbon monoxide, using the single breath method (DLCO)(SB) is 
66 to 80 percent of predicted.  A 30 percent evaluation is 
granted for a disability showing FEV-1 of 56 to 70 percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO(SB) 56 
to 65 percent predicted.  A 60 percent disability rating is 
warranted for a disability showing FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 
40 to 55 percent predicted; or maximum oxygen consumption of 
15 to 20 milliliters/kilogram/minute (ml/kg/min) (with 
cardiorespiratory limit).  Finally, a 100 percent evaluation 
is warranted for a disability showing FEV-1 less that 40 
percent of predicted value; or the ratio of FEV-1/FVC less 
than 40 percent; or DLCO(SB) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  

A review of the evidence shows that during the period in 
question, PFT results corresponded to the criteria for a 10 
percent rating on 4 occasions, and to the criteria for a 30 
percent rating on 2 occasions.  The Board observes that at 
the time of PFT in April 2000, the examiner interpreted the 
results to show "mildly restricted" diffusion and "mild" 
restriction; at the time of PFT in July 2000 the examiner 
interpreted the results to show "moderate" restriction and 
"mildly reduced" diffusion; at the time of PFT in April 
2002 the examiner interpreted the results to show "minimal" 
pulmonary restriction; and at the time of PFT in may 2002 the 
examiner interpreted the results to show "normal" diffusion 
and "normal" lung volumes (the degree of impairment was not 
characterized at the time of most recent PFT in May 2003).  
The Board finds that, on the whole, these findings more 
closely correspond to the criteria for a 10 percent rating 
under DC 6845, particularly in light of the interpretations 
by examiners.  However, given that the PFT readings only met 
the criteria for a 30 percent rating on 2 of 6 occasions, and 
the frequent characterizations of these results as showing 
"mild" or "minimal" restrictive disease, the Board finds 
that an increased rating under DC 6845 is not warranted by 
the evidence.





The Board observes that in August 2003, the veteran's service 
representative contacted the RO and requested a change in the 
diagnostic code used in evaluating the veteran's disability.  
Specifically, the Report of Contact notes that he "contends 
that the veteran's symptoms are more appropriately rated 
under the criteria for bronchiectasis (DC 6601).  Vet. is 
service connected for bronchiectasis but has been evaluated 
under different criteria."  The RO agreed to evaluate the 
veteran's claim in light of this contention.

Therefore, the veteran's respiratory disorder has most 
recently been evaluated under the provisions of 38 C.F.R. 
§ 4.97, DC 6601, pursuant to which the severity of 
bronchiectasis is evaluated.  Under the present version of 
this code, a 10 percent rating is warranted for 
bronchiectasis with intermittent productive cough with acute 
infection requiring a course of antibiotics at least twice 
per year.  A 30 percent rating is warranted for 
bronchiectasis with incapacitating episodes of infection of 2 
to 4 weeks total duration per year; or daily productive cough 
with sputum that is at times purulent or blood-tinged and 
that requires prolonged (lasting 4 to 6 weeks) antibiotic 
usage more than twice per year.  A 60 percent rating is 
warranted for bronchiectasis with incapacitating episodes of 
infection of 4 to 6 weeks total duration per year; or near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost constantly.  Finally, a 100 
percent rating is warranted for bronchiectasis with 
incapacitating episodes of infection of at least 6 weeks 
total duration per year.

The Board finds, as did the RO, that the veteran's disability 
more closely corresponds to the criteria for a 30 percent 
rating under DC 6601.  Beginning in March 1997, the evidence 
shows consistent complaints by the veteran of daily 
productive cough with sputum, at times described as purulent.  
The evidence also shows that the veteran has been treated on 
several occasions with antibiotic medications.  While it is 
not entirely clear how often or long these antibiotic 
treatment periods lasted, the Board notes that VA medication 
summary sheets show 


that the veteran was provided with the antibiotic Bactrin on 
several occasions in 1998, 1999 and 2001.  Therefore, the 
Board finds that the veteran's disability meets the criteria 
for a 30 percent rating on and after March 11, 1997.

However, the evidence does not show that the veteran's cough 
and sputum production are associated with anorexia, weight 
loss and frank hemoptysis.  On the contrary, examinations 
have repeatedly found that the veteran was not suffering from 
these symptoms.  In addition, while the evidence does show 
the use of antibiotics, there is no evidence that "almost 
continuous" use is required.  On the contrary, the dosage 
provided was usually a 7 day supply (14 tablets, with 
instructions to take one tablet twice per day), with no 
refills.  Thus, the Board finds that an increased rating 
under DC 6601 is not warranted by the evidence.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 30 percent under the prior version 
of DC 6601, as in effect prior to October 7, 1996.  However, 
the veteran's disability does not meet the requirement for a 
60 percent rating, which, as noted above, was warranted for 
severe bronchiectasis with considerable emphysema, impairment 
in general health manifested by a loss of weight, anemia, or 
occasional pulmonary hemorrhages, occasional exacerbations of 
a few days' duration, with fever, etc. to be expected, 
demonstrated by lipiodol injection and layer sputum test.  
The evidence shows no evidence of emphysema, anemia or 
impairment of general health, and specifically notes that the 
veteran did not suffer from weight loss or fever.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis 


that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO, for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 

As a final matter, the Board acknowledges the veteran's 
contention that he is not being adequately compensated for 
his complete disability, to particularly include the 
contention that the RO's rating of his disorder under the 
diagnostic code for bronchiectasis ignores the symptomatology 
stemming from his tuberculosis.  The Board notes that the 
veteran's pulmonary tuberculosis has repeatedly been 
medically determined to be inactive at present.  However, it 
has led to associated bronchiectasis, which is active and 
which is the disability for which he is receiving 
compensation.  Furthermore, while the change in diagnostic 
codes is understandably confusing, the Board would emphasize 
that this changes were made in order to assure that the 
veteran was receiving the maximum compensation possible under 
VA's Schedule for Rating Disabilities.  As the discussion 
above demonstrates, the veteran's disability was originally 
rated under DC 6845, as that code allowed for a 10 percent 
rating in light of the veteran's PFT results.  A higher 
rating could not be assigned under any other code, as 
indicated above.  

On and after March 11, 1997, DC 6845, which rates respiratory 
disorders based primarily on PFT results, would not allow for 
a rating in excess of 10 percent based on the veteran's PFT 
findings in recent years.  However, a higher 30 percent 
rating could be assigned under the provisions of DC 6601, 
which takes into account coughing and sputum production as 
well as antibiotic use.  Therefore, the rating code was 
changed to allow the increased rating to 30 percent.  This 
change was not made in order to discount any of the veteran's 
symptoms, but rather just the opposite - to allow for full 
consideration of the veteran's increased symptomatology since 
March 1997. 


ORDER

An increased rating for a respiratory disorder classified as 
"bronchiectasis; residuals of a pulmonary abscess; 
tuberculosis, pulmonary, chronic, minimal, inactive; chronic 
pleurisy fibrosis, and pulmonary fibrosis," rated as 10 
percent disabling from May 10, 1995 to March 10, 1997, is 
denied.

An increased rating for a respiratory disorder classified as 
"bronchiectasis; residuals of a pulmonary abscess; 
tuberculosis, pulmonary, chronic, minimal, inactive; chronic 
pleurisy fibrosis, and pulmonary fibrosis," rated as 30 
percent disabling on and after March 11, 1997, is denied.


	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



